Citation Nr: 1218282	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-23 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $8,447, to include whether the debt was properly calculated. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Virtual VA eFolder has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2005, the RO received a June 2005 statement from the Veteran indicating that he would be receiving benefits from the Social Security Administration (SSA) starting the following month.  He asked to stop his VA pension check to avoid any overpayment.  In August 2005, VA proposed to stop his payments effective November 1, 2004.  In February 2006, the Debt Management Center notified the Veteran of an overpayment in the amount of $11,857.  

In February 2006, the Veteran requested a waiver of the overpayment.  He also stated that there was no way that he was overpaid by $11,857 and if anything, he might owe $1,500 to $2,000.  In July 2006, VA denied the Veteran's request for waiver.  The Veteran disagreed and subsequently perfected this appeal.  

On review, there was apparently some confusion as to the amount of past due SSA benefits and regarding what year in which the income should be counted.  In May 2008, the Veteran's award was adjusted and pension benefits were reinstated effective November 1, 2004 and terminated effective August 1, 2005.  Information in the claims folder indicates this resulted in a total retroactive award of $6,724.  The July 2008 statement of the case indicates that this award action reduced the debt to $8,447 and that the current debt balance was $3,995.42.

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a claim of entitlement to waiver of recovery of an indebtedness.  Schaper  v. Derwinski, 1 Vet. App. 430 (1991).  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  Id. at 434. 

On review, the Board is unable to determine how the current overpayment in the amount of $8,447 was calculated.  Thus, prior to consideration of the waiver issue, the Board finds that an accounting is needed.  

In August 2008, the Veteran submitted additional financial information.  Specifically, he set forth his monthly obligations as well as income received.  This information was received following the July 2008 statement of the case.  It is relevant to the waiver issue and a remand is necessary so that the RO can consider this evidence and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 19.37 (2011).  As the Veteran has not submitted financial information since 2008, an updated Financial Status Report should be requested on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must complete an accounting showing how the overpayment in the amount of $8,447 was calculated.  At a minimum, this must include the amounts paid and due on a monthly basis for the period of the overpayment.  The impact of any award adjustment should also be set forth.  

2.  The RO/AMC should contact the Veteran and ask him to complete and return an updated Financial Status Report. 

3.  Upon completion of the above requested development and any additional development deemed appropriate, the RO should readjudicate the claim of entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits, to include whether the debt was properly created.  All evidence received since the July 2008 statement of the case should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

